Cockrill, C. J. The indictment alleges that “'the said James Withrow, in the county of Madison, in the state of Arkansas, on the 10th day of March, 1885, unlawfully did obstruct a public road in district No. 21, the same then and there being a public highway,” etc. - The court sustained a demurrer to the indictment and the state appealed.  x Indictment-. Certainty?ad  The description of the road given in the indictment is not certa^n- ^ is macie the duty of the county courts to divide their several counties into road districts. Mansf. Dig., sec. 5890. This is commonly done by designating a single highway as road district of a given number. But the county court may, if it sees fit, embrace the whole or a part of several highways in a single district and put them all under the supervision of one overseer. Dig., 5894. When, therefore, there is no other designation than “a road in a given district,” it may mean any one of several roads. It is not, therefore, certain from the indictment what road is meant. Any general designation or special description, by which the road can be definitely ascertained, will be sufficient; but that a designation which leaves-it uncertain which of many or several roads in the county is intended is not definite enough to sustain the charge, is se'en by .an inspection of the first count in the indictment in Lemay’s case in 13 Ark., 405. See State v. Town, etc., 12 Vt., 422; Alexander v. State, 16 Ala., 661.  criminal Practice: — Appe0„rttoSupreme  There is no public end to be subserved in the prosecution r r •of an appeal by the state in any criminal case unless it is important to the correct and uniform administration of the criminal law that this court should settle the question involved in •the case (Mansf. Dig., sec. 2452); or unless the correction of the •error complained of will prevent a particular individual deemed guilty by the prosecuting officers from escaping froth the meshes •of the law. This appeal does not come within either category. It was an easy matter to give a certain description of the highway in this case, and when the demurrer was sustained and the indictment quashed, the matter should have been re-submitted to the grand jury instead of encumbering the records of this court with it. Our time may be more profitably employed than by settling immaterial differences of opinion between prosecuting attorneys and circuit judges. Affirm.